Citation Nr: 0928088	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  02-19 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a disability 
manifested by dizziness.

4.  Entitlement to service connection for a disability 
manifested by insomnia.

5.  Entitlement to a rating in excess of 10 percent for 
vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1993 to November 1998.  She reports she had 
subsequent service in the Navy Reserves (from March to 
September 1999) and in the Army Reserves (beginning in 
September 1999).  Such service has not been verified.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in May 2007, 
when it was remanded for additional development.

The issues of service connection for lumbosacral strain, 
insomnia and dizziness and the matter of the initial rating 
for vascular headaches are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on her part is required.


FINDING OF FACT

In the Board's May 2007 Remand, and in correspondence from 
the AMC in Washington, DC, dated in May 2007 further specific 
evidence considered essential for a proper determination on 
the matter of service connection for a variously diagnosed 
psychiatric disability was sought from the appellant; she was 
advised of 38 C.F.R. § 3.158(a), and has failed to respond 
within a year of the request.




CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of her appeal within one year, the appellant has 
abandoned her claim of service connection for a variously 
diagnosed psychiatric disability.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 3.158 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the issue decided herein, the Veteran was provided 
VCAA notice by letters in December 2001, November 2004 and 
May 2007.  The letters explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  In the May 2007 letter, she was given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She 
had ample time to respond to these letters or supplement the 
record.  Thereafter, the claim was readjudicated.  See 
February 2009 Supplemental Statement of the Case (SSOC).  

Regarding VA's duty to assist, the RO has obtained some of 
Veteran's service treatment records (because she has not 
responded to requests for information, it is unknown if there 
may be Reserve medical records outstanding). as well as 
records of postservice medical treatment.  As explained 
below, further pertinent evidence appears to be outstanding.  
However, such evidence may not be obtained without the 
Veteran's cooperation.  (VA attempted further development, 
and initiated such by requesting information from the 
Veteran.  However, neither she nor her representative 
responded to such inquiry within one year, and further 
development could not proceed without their cooperation.)  
Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran alleges that a psychiatric disability is related 
to her Reserve service.  Historically, in May 2007 the Board 
remanded the Veteran's claim of service connection for a 
variously diagnosed psychiatric disability to the RO with the 
directive that the RO ask the Veteran to identify any period 
of ACDUTRA or INACDUTRA during which the psychiatric 
disability she seeks to have service connected was incurred 
or aggravated.  In conjunction with this development, she was 
to be advised that the information sought from her is 
critical to the development of this aspect of her claim, and 
that if she did not provide this information (within a year), 
this claim would be considered abandoned under 38 C.F.R. 
§ 3.158. 

Pursuant to the remand order, the AMC sent the appellant a 
letter in May 2007 which asked her to specify any period of 
ACDUTRA or INACDUTRA during which the disabilities she seeks 
to have service connected were incurred or aggravated.  The 
letter was mailed to the Veteran's current address of record; 
the correspondence was not returned to the AMC as 
undeliverable.  In addition, a copy of the letter was sent to 
the appellant's representative; this correspondence was not 
returned to the RO as undeliverable.  Neither the appellant 
nor her representative responded within one year of the May 
2007 letter.  In a February 2009 SSOC, the Veteran was also 
informed of the provisions of 38 C.F.R. § 3.158(a): The 
Veteran and her representative have remained nonresponsive to 
the requests for the information sought.  

The facts of this case are clear.  The appellant failed to 
respond within one year to a request for information which is 
essential for the proper adjudication of her claim (further 
development of evidence cannot proceed without her 
identification of the periods in question).  The request for 
information was made at her known address.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be dismissed.  
See also Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA 
does have a duty to assist the appellant in the development 
of a claim, that duty is not limitless).  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to establish service connection for a variously 
diagnosed psychiatric disability is dismissed.


REMAND

Unfortunately, with regard to the remaining claims, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.  Additional evidence (private 
treatment records dated from 2006 to 2008 which note 
treatment for low back problems, headaches, dizziness and 
insomnia) was received in May 2009, subsequent to the 
issuance of the February 2009 SSOC, which has not been 
reviewed by the RO in conjunction with the issue on appeal.  
The Veteran has not waived RO consideration of the additional 
evidence.  Accordingly, the RO must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  See 38 C.F.R. § 20.1304(c) (2008).

In addition, in March 2009, the RO received a signed VA Form 
21-4142, Authorization and Consent (dated March 17, 2009) 
from the Veteran to enable the RO to obtain her medical 
records from Takoma Ear and Balance.  The RO forwarded this 
release form to the Board in April 2009.  Due process 
considerations mandate that these records be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain the Veteran's 
treatment records from Takoma Ear and 
Balance (i.e., from May 2008 to the 
present) for which the Veteran provided a 
signed release in March 2009.  If the 
Veteran identifies any additional 
outstanding evidence supportive of her 
claims, the RO should undertake 
appropriate development to obtain that 
evidence as well.  If the RO is unable to 
obtain any medical records identified by 
the Veteran, the RO should so inform her 
and her representative, and request them 
to provide copies of such records.

2.  The RO should then review the 
remaining claims in light of all evidence 
added to the record since February 20, 
2009.  

3.  If the claims remain denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


